 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is entered into as of January
15, 2013 (the “Closing Date”) by and between InterCore Energy, Inc., a Delaware
corporation (“Seller”), and Rockland Group, LLC, a Texas limited liability
company (“Purchaser”). The Seller and the Purchaser shall each be referred to
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Seller is the owner of the assets described on Exhibit A (the
“Assets”);

 

WHEREAS, the Seller currently has an outstanding obligation due to the Purchaser
that is in excess of the value of the Assets;

 

WHEREAS, the Seller believes that selling the Assets in exchange for the
extinguishment of amounts owed to the Purchaser equal to the value of the Assets
is in the best interest of the Seller and its shareholders;

 

WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase and acquire from the Seller, Seller’s interest in the Assets according
to the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:

 



I. Purchase and Sale of the Assets

 

1.1 Purchase and Sale of Assets. The Seller hereby sells, transfers, assigns,
and delivers to the Purchaser, free and clear of any liens or encumbrances of
any kind, all of the Seller’s right, title, and interest in the Assets.

 

1.2 Assumption of Liabilities. The Purchaser will not assume any liabilities or
obligations related to the Assets, and Seller represents that there are no
liabilities or obligations related to the Assets.

 

1.3 Closing. The closing shall be deemed to have taken place on the Closing
Date.

 

1.4 Post-Closing Activities. At any time after the Closing Date, upon any
Party’s written request and without further consideration, the other Party shall
take such other actions as the requesting Party may reasonably deem necessary or
desirable in order to consummate the terms, and recognize the benefits, of
obligations under and transactions contemplated by this Agreement.

 



1 of 15

 

 

 

II. Purchase Price

 

In consideration of the Seller’s sale, transfer, and assignment of the Assets,
the Purchaser shall issue the Seller the following:

 

2.1 Forgiveness of Debt. The Seller currently owes the Purchaser $789,938. In
exchange for the Assets, the Purchaser is signing a forgiveness of debt, in the
form attached hereto as Exhibit B, evidencing its agreement to forgive $210,000
of the debt in exchange for the Assets (the “Purchase Price”).

 

III. Representations and Warranties of the Seller

 

The Seller represents and warrants to the Purchaser, as of the date of this
Agreement and again as of the Closing, as follows:

 

3.1 Organization. The Seller is a corporation, duly organized, validly existing,
and in good standing under the laws of Delaware, and has all requisite corporate
power and authority to carry on its business as now conducted by it and to own
and operate its assets as now owned and operated by it. The Seller has delivered
to the Purchaser true and correct copies of the Seller’s Articles of
Incorporation (the “Organizational Documents”) as currently in effect.

 

3.2 Authority; Enforceability.

 

(a) The Seller has the right, power, and authority to execute and deliver this
Agreement and all other documents executed or to be executed by the Seller
pursuant to this Agreement (the “Transaction Documents”), and to perform its
obligations thereunder. The Transaction Documents, to which the Seller is a
Party, constitute (or will, when executed and delivered as contemplated herein,
constitute) the legally binding obligations of the Seller, enforceable in
accordance with their respective terms.

 

(b) The execution, delivery, and performance of the Transaction Documents by the
Seller, and the consummation of the transactions contemplated thereby, do not
and will not: (i) require the consent, waiver, approval, license, or other
authorization of any Person, except as provided for herein; (ii) violate any of
provision of applicable law; (iii) contravene, conflict with, or result in a
violation of any provision of the Seller’s Organizational Documents; (iv)
conflict with, require a consent or waiver under, result in the termination of
any provisions of, constitute a default under, accelerate any obligations
arising under, trigger any payment under, result in the creation of any lien
pursuant to, or otherwise adversely affect, any contract to which the Seller is
a party or by which any of its assets are bound, in each such case whether with
or without the giving of notice, the passage of time, or both.

 

(c) All requisite corporate action has been taken by the Seller to authorize and
approve the execution and delivery of the Transaction Documents, the performance
by the Seller of its obligations thereunder, and of all other acts necessary or
appropriate for the consummation of the transactions contemplated by the
Transaction Documents.

 



2 of 15

 

 

 

3.3 Legal Actions. There is no demand, action, suit, claim, proceeding,
complaint, grievance, charge, inquiry, hearing, arbitration, or governmental
investigation of any nature, public or private, (each, a “Proceeding”) pending
or, to the knowledge of the Seller, threatened by or against the Seller (or any
of its officers, directors, partners, or employees) related to the Assets, or
involving any of the Assets, nor is there any basis for any such legal
proceeding.

 

3.4 Personal Property, Inventory, and Title of Assets. The Assets were acquired
by the Seller in bona fide, arms-length transactions entered into in the
ordinary course of business. The Seller owns, and at the Closing, the Purchaser
shall be vested with, all right, title, and interest in and to all of the Assets
free and clear of any and all liens.

 

3.5 Material Contracts.

 

(a)                The Seller has previously delivered to the Purchaser true and
correct copies of all such material contracts (or accurate written summaries of
any oral material contract) related to the Assets, each as currently in effect.

 

(b)               The Seller has not breached, violated, or defaulted under (or
taken or failed to take any action that, with the giving of notice, the passage
of time, or both would constitute a breach, violation, or default under), or
received notice alleging that the Seller has breached, violated, or defaulted
under (or taken or failed to take any action that, with the giving of notice,
the passage of time, or both would constitute a breach, violation, or default
under) any contract included in the Assets. No other party obligated to the
Seller pursuant to any such contract has breached, violated, or defaulted under
(or taken or failed to take any action that, with the giving of notice, the
passage of time, or both would constitute a breach, violation, or default under)
any such contract.

 

(c)                All of the contracts included in the Assets: (i) were entered
into in the ordinary course of business on commercially reasonable terms, with
bona fide third parties in arms-length transactions; (ii) are valid and
enforceable in accordance with their terms; (iii) are in full force and effect;
and (iv) will continue to be valid and enforceable and in full force and effect
on identical terms following the Closing. All such contracts can be fulfilled or
performed in accordance with their respective terms in the ordinary course of
business without undue or unusual expenditures of money or effort.

 

3.6 Brokers. Neither the Seller nor any other person acting on its behalf has
incurred any obligation or liability to any person for any brokerage fees,
agent’s commissions, or finder’s fees in connection with the execution or
delivery of the

 

IV. Representations and Warranties of the Purchaser

 

4.1 Organization. The Purchaser is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Texas.

 



3 of 15

 

 



4.2 Authority; Enforceability. The Purchaser has full corporate power and
authority to execute and deliver the Transaction Documents to which it is, or
will be, a party, and to perform its obligations thereunder. The Transaction
Documents to which the Purchaser is a party constitute (or will, when executed
and delivered at the Closing, constitute) the legally binding obligations of the
Purchaser, enforceable in accordance with their respective terms. The execution,
delivery, and performance of the Transaction Documents by the Purchaser, and the
consummation of the transactions contemplated thereby, do not and will not: (a)
require the consent, waiver, approval, license or other authorization of any
Person; (b) violate any provision of Applicable Law applicable to the Purchaser;
(c) contravene, conflict with, or result in a violation of: (i) any provision of
the Purchaser’s Articles of Incorporation, Regulations, or any other governing
or constitutive documents of the Purchaser; or (ii) any resolution adopted by
the manager, member, or other governing bodies of the Purchaser; or (d) conflict
with, result in the termination of any provisions of, constitute a default
under, accelerate any obligations arising under, trigger any payment under, or
otherwise adversely affect, any material contract to which the Purchaser is a
party, which, as to each of (a) through (d), would materially and adversely
affect the Purchaser’s ability to consummate the transactions contemplated
herein or to perform its obligations under the Transaction Documents to which
the Purchaser is a party. All requisite corporate action has been taken by the
Purchaser authorizing and approving the execution and delivery by the Purchaser
of the Transaction Documents to which the Purchaser is or will be a party, the
performance by the Purchaser of its duties and obligations thereunder, and the
taking of all other acts necessary and appropriate for the consummation of the
transactions contemplated thereby.

 

4.3 Brokers. The Purchaser has not incurred any obligation or liability to any
Person for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the execution or delivery of the Transaction Documents or the
transactions contemplated hereby.

 

4.4 Purchase for Own Account. The Purchaser represents that it is acquiring the
Assets solely for its own account and beneficial interest for investment and not
for sale or with a view to distribution of the Assets or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

 

4.5 Ability to Bear Economic Risk. The Purchaser acknowledges that investment in
the Assets involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Assets for an
indefinite period of time and to suffer a complete loss of its investment.

 

4.6 Further Limitations on Disposition. The Purchaser further acknowledges that
the Assets are restricted securities under Rule 144 of the Act (as defined
below), and, therefore, when transferred to the Purchaser will contain a
restrictive legend substantially similar to the following:

 



4 of 15

 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Without in any way limiting the representations set forth above, the Purchaser
further agrees not to make any disposition of all or any portion of the Assets
unless and until:

 

(i) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 

(ii) The Purchaser shall have notified HepatoChem, Inc. of the proposed
disposition and shall have furnished HepatoChem, Inc. with a detailed statement
of the circumstances surrounding the proposed disposition, and if reasonably
requested by HepatoChem, Inc., the Purchaser shall have furnished HepatoChem,
Inc. with an opinion of counsel, reasonably satisfactory to HepatoChem, Inc.,
that such disposition will not require registration under the Act or any
applicable state securities laws.

 

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Purchaser to a partner (or retired partner) of the Purchaser, or
transfers by gift, will or intestate succession to any spouse or lineal
descendants or ancestors, if all transferees agree in writing to be subject to
the terms hereof (including the Registration Rights Agreement) to the same
extent as if they were the Seller hereunder.

 

V. Consents

 

The Seller will use its reasonable best efforts to obtain or cause to be
obtained any consents required in connection with the transactions contemplated
by any of the Transaction Documents that are requested by the Purchaser and that
have not been previously obtained prior to or at the Closing. Notwithstanding
anything to the contrary set forth herein, this Agreement shall not constitute
an assignment or attempt to assign or transfer any interest in any contract or
permit otherwise included in the Assets, or any claim, right or benefit arising
thereunder or resulting therefrom, if such assignment or transfer is without the
consent of a third party and would constitute a breach or violation thereof or
adversely affect the rights of the Purchaser or the Assets. Until all such
consents are obtained, the Seller shall cooperate in any arrangement reasonably
satisfactory to the Purchaser designed to fulfill the Seller’s obligations
thereunder and to afford the Purchaser the continued full benefits thereof.

 



5 of 15

 

 



VI. Covenants

 

6.1 Further Assurances. From time to time (including after the Closing), the
Parties will execute and deliver such other documents, certificates, agreements,
and other writings and take such other actions as may reasonably be necessary or
requested by another Party in order to consummate, evidence or implement
expeditiously the transactions contemplated by this Agreement.

 

6.2 Fulfillment of Conditions. The Parties hereto agree to take and to cause to
be taken in good faith commercially reasonable efforts to fulfill, as soon as
reasonably practicable, the conditions to Closing.

 

6.3 Certain Filings. The Parties hereto shall cooperate with one another in
determining whether any action by or in respect of, or filing with, any
governmental authority is required, or any action, consent, approval, or waiver
from any party to any contract is required, in connection with the consummation
of the transactions contemplated by this Agreement. Subject to the terms and
conditions of this Agreement, in taking such actions or making any such filings,
the Parties hereto shall furnish information reasonably required in connection
therewith and timely seek to obtain any such actions, consents, approvals, or
waivers.

 

VII. Survival of Representations, Warranties, and Covenants.

 

Section 7.1 Survival of Representations, Warranties, and Covenants.

 

(a)                Except as otherwise provided in this Section 7.1, all
representations and warranties contained herein, and the right to assert claims
in respect of any breach thereof, shall survive the Closing and any
investigation heretofore or hereafter conducted by or on behalf of the Party
entitled to benefit thereof, and shall expire on the third (3rd) anniversary of
the Closing Date.

 

(b)               Notwithstanding anything to the contrary herein, the survival
period in respect of any representation or warranty in this Agreement, or any
related claim, shall be extended automatically to include any time period
necessary to resolve a claim which was asserted but not resolved before
expiration of such survival period. Liability for any such item shall continue
until such claim shall have been finally settled, decided, or adjudicated.

 

(c)                Notwithstanding anything herein to the contrary, all
covenants, agreements and obligations contained herein shall survive the Closing
and not expire unless otherwise specifically provided in this Agreement.

 

Section 7.2 No Other Representations; Express Negligence.

 

(a)                THE REPRESENTATIONS AND WARRANTIES OF THE SELLER AND
PURCHASER CONTAINED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SUCH
PARTIES, RESPECTIVELY, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.
EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES (IN EACH CASE, AS MODIFIED BY THE
SCHEDULES), NONE OF SELLER, PURCHASER OR ANY OTHER PERSON MAKES ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH PARTIES OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY
OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES. PURCHASER
ACKNOWLEDGES AND AGREES THAT IT HAS NOT RELIED ON ANY REPRESENTATIONS AND
WARRANTIES OTHER THAN THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IN MAKING ITS INVESTMENT
DECISION WITH RESPECT TO THE ASSETS.

 



6 of 15

 

 



VIII. Miscellaneous

 

8.1 Assignment. Neither this Agreement nor any interest hereunder will be
assignable in part or in whole by either Party without the prior written consent
of the non-assigning Party, which consent will not be unreasonably withheld,
conditioned, or delayed.

 

8.2 Governing Law and Venue. This Agreement is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of Texas.
Any cause of action brought to enforce any provision of this Agreement shall be
brought in the appropriate court in Fort Bend County, Texas. If any provision of
this Agreement is declared void, such provision shall be deemed severed from
this Agreement, which shall otherwise remain in full force and effect. This
Agreement shall supersede any previous agreements, written or oral, expressed or
implied, between the parties relating to the subject matter hereof.

 

8.3 Dispute Resolution. In the event of any controversy, dispute, or claim
arising out of or related to this Agreement or the breach thereof, the Purchaser
and the Seller agree to meet and confer in good faith to attempt to resolve the
controversy, dispute, or claim without an adversary proceeding. If the
controversy, dispute, or claim is not resolved to the mutual satisfaction of the
Purchaser and the Seller within ten (10) business days of notice of the
controversy, dispute, or claim, the Purchaser and the Seller agree to waive
their rights, if any, to a jury trial, and to submit the controversy, dispute,
or claim to a retired judge or justice for binding arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The Purchaser and the Seller agree that the only proper venue for the submission
of claims shall be the Fort Bend County, Texas. Judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
Any dispute resolution proceedings contemplated by this provision shall be as
confidential and private as permitted by law.

 



7 of 15

 

 

 

8.4 Notices. Any notice, request, demand, or other communication given pursuant
to the terms of this Agreement shall be deemed given upon delivery, and may only
be delivered or sent via hand delivery, facsimile, or by overnight courier,
correctly addressed to the addresses of the parties indicated below or at such
other address as such Party shall in writing have advised the other Party.

 



If to the Seller:

James F. Groelinger

Chief Executive Officer

InterCore Energy, Inc.

1 International Boulevard, Suite 400

Mahwah, NJ 07495

E-mail: jgroelinger@hbcapital.com

Fax: (518) 252-3917



    With a copy to:

Craig V. Butler, Esq.

Law Offices of Craig V. Butler

9900 Research Drive

Irvine, CA 92628

Facsimile: (949) 209-2545



    If to the Purchaser:

Harry Pond

Managing Partner

Rockland Group LLC

706 Hillcrest Dr.

Richmond, TX 77469

E-mail: rockhpond@gmail.com

Fax: 281-242-0080

Fax: ____________________



   



 



8 of 15

 

 



8.5 Amendment. No amendment, modification, or supplement of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

 

8.6 Waiver. No provision of this Agreement will be waived by any act, omission,
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

8.7 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under the applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be in effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 



8.8 Attorneys’ Fees. In the event that any suit, arbitration, legal action,
proceeding, or dispute between the Parties arises in connection with this
Agreement, the prevailing Party shall be entitled to recover all expenses,
costs, and fees, including reasonable attorney’s fees, actually incurred in
association with such action.

 

8.9 Entire Agreement. This Agreement, including all exhibits, is the complete,
final, and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, and agreements,
whether oral or written, between the Parties respecting the subject matter of
this Agreement.

 

[remainder of page intentionally left blank; signature page to follow]

 



9 of 15

 

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.

 





“Seller”   “Purchaser”           InterCore Energy, Inc.   Rockland Group, LLC  
a Delaware corporation   a Texas limited liability company                     
/s/ James F. Groelinger     /s/ Harry Pond   By:    James F. Groelinger  
By:     Harry Pond   Its:    Chief Executive Officer   Its:     Managing Partner
  .              

 

 



10 of 15

 

 

 

Exhibit A

 

Assets

 

The Assets are defined 21,000 shares of Series A Convertible Preferred Stock of
HepatoChem, Inc., a Delaware corporation

 



A-1

 

 

 

 

Exhibit B

 

Form of Debt Forgiveness

 



A-2

 

 

 

 

 

